Judgment, Supreme Court, New York County (George Roberts, J.) rendered November 14, 1991, convicting defendant, upon his guilty plea of robbery in the first degree, and sentencing him to a term of 5 to 10 years, unanimously affirmed.
By failing to move to withdraw his plea, at any time, defendant has failed to preserve his present claims for appeal (People v Lopez, 71 NY2d 662, affg 127 AD2d 234, 236). Were we to review in the interest of justice we would find it to be *556voluntary and knowing. Concur—Sullivan, J. P., Milonas, Ross, Kassal and Nardelli, JJ.